ON MOTION FOR REHEARING
PER CURIAM.
Pursuant to the appellant’s motion for rehearing, we vacate our per curiam panel decision filed October 20, 1987, and substitute the following opinion therefor.
The issues in this case are controlled by the en banc opinion in Thomas v. Jones, 524 So.2d 693 (Fla. 5th DCA 1988). Accordingly, we reverse the final judgment, including the award of attorney’s fees to the appellees, and remand without prejudice to the institution of individual actions.
REVERSED; REMANDED.
DAUKSCH, J., and UPCHURCH, J., Retired, concur.
SHARP, C.J., dissents with opinion.